Citation Nr: 1736818	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  16-59 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, B. G.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1948 to July 1949, with subsequent reserve service.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2017.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, there appear to be outstanding records.  During his Board hearing, the Veteran reported receiving care for his hearing loss disability through a Cares program and Choice Hearing.  See April 2017 Hearing Transcript, pp. 6-7.  Records from these providers have not been associated with the claims file.  On remand, the AOJ should request the Veteran authorize the release of these records as well as any other records identified by the Veteran as pertinent to his claims.  Additionally, outstanding VA medical records should be obtained.

The Veteran has not been afforded an examination for his claimed hand disability.  VA has a duty to provide an examination or obtain a medical opinion when the record lacks sufficient competent evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Veteran's medical records do not show treatment for or a diagnosis of a specific hand condition, but document his report of being unable to place his hands in hot water after an incident in service during which a chemical was used in dishwashing water.  See April 2, 2015 Mental Health Consultation.  In his November 2015 Notice of Disagreement (NOD), the Veteran reported that his hands were very sensitive, especially in water, and that it was difficult for him to shower or wash dishes.  He also stated that his hands swelled up and turned red when wet.  See April 2017 Hearing Transcript, pg. 15.  

The Veteran's service treatment records are unavailable due to destruction in the 1973 National Personnel Records Center (NPRC) fire.  However, the Veteran testified that during service his hands sustained soap powder burns incurred while he was on kitchen porter duty.  Id. at 12.  The Veteran submitted a photograph from service showing him with a bandaged right hand, and testified that his left hand was injured and bandaged as well.  Id. at 13.

Further, the Veteran stated that his hands have bothered him since service.  See November 2015 NOD and April 2017 Hearing Transcript, pg. 14.

Based on the Veteran's statements and evidence submitted by him, and given the unavailability of his service records, the Board finds the Veteran has presented sufficient evidence to warrant a VA examination to determine whether he has a hand disability and whether it is related to service. See also O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991) (where it appears that a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened).

With respect to the Veteran's hearing loss claim, he testified that his hearing loss had worsened since his November 2014 VA audiological examination.  See Hearing Transcript, pg. 9.  As the Veteran indicated he experienced discomfort during the last VA examination, the audiological examination should be performed by a clinician other than the November 2014 audiologist.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records from October 2016 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, including records from Cares and Choice Hearing.

3.  Next, schedule the Veteran for a VA examination to determine the nature and relationship to service of any diagnosed hand disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the examiner is asked to opine on the following:

a.  Identify any diagnosed hand disability present since approximately January 2015.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed hand disability is caused by or related to service, to include the Veteran's reported powder burn injury.

In rendering the requested opinions, the examiner's attention is direct to the Veteran's report that his hands were very sensitive, especially in water, that it was difficult for him to shower or wash dishes, and that his hands swell up and turn red when wet.  See November 2015 NOD and April 2017 Hearing Transcript, pg. 15.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability, with an examiner other than the audiologist who had examined the Veteran in November 2014.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

5.  Ensure completion of the foregoing and any other development deemed necessary based on evidence added to the record, and then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

